Case 5:19-bk-00793-RNO   Doc 4 Filed 02/27/19 Entered 02/27/19 14:39:10   Desc
                         Main Document    Page 1 of 10
Case 5:19-bk-00793-RNO   Doc 4 Filed 02/27/19 Entered 02/27/19 14:39:10   Desc
                         Main Document    Page 2 of 10
Case 5:19-bk-00793-RNO   Doc 4 Filed 02/27/19 Entered 02/27/19 14:39:10   Desc
                         Main Document    Page 3 of 10
Case 5:19-bk-00793-RNO   Doc 4 Filed 02/27/19 Entered 02/27/19 14:39:10   Desc
                         Main Document    Page 4 of 10
Case 5:19-bk-00793-RNO   Doc 4 Filed 02/27/19 Entered 02/27/19 14:39:10   Desc
                         Main Document    Page 5 of 10
Case 5:19-bk-00793-RNO   Doc 4 Filed 02/27/19 Entered 02/27/19 14:39:10   Desc
                         Main Document    Page 6 of 10
Case 5:19-bk-00793-RNO   Doc 4 Filed 02/27/19 Entered 02/27/19 14:39:10   Desc
                         Main Document    Page 7 of 10
Case 5:19-bk-00793-RNO   Doc 4 Filed 02/27/19 Entered 02/27/19 14:39:10   Desc
                         Main Document    Page 8 of 10
Case 5:19-bk-00793-RNO   Doc 4 Filed 02/27/19 Entered 02/27/19 14:39:10   Desc
                         Main Document    Page 9 of 10
Case 5:19-bk-00793-RNO    Doc 4 Filed 02/27/19 Entered 02/27/19 14:39:10   Desc
                         Main Document    Page 10 of 10
